OPINION
DICE, Commissioner.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of California.
The judgment was rendered on August 17, 1965, and notice of appeal was given by appellant on such date.
The record is presented to this court without a statement of facts or bills of exception and in the absence thereof nothing is presented for review. Ex Parte Alcox, Tex.Cr.App., 331 S.W.2d 943.
In this connection, it is noted that on August 20, 1965, appellant filed in the cause his affidavit of inability to pay for a transcript and statement of facts, but there is no showing that the' affidavit was ever brought to the attention of the trial court.
The judgment is affirmed.
Opinion approved by the Court.